                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

JIMMY F. HARRISON,                                                 PLAINTIFF

V.                     NO. 4:18CV00540 SWW-JTK

ANDREW SAUL, Commissioner,
Social Security Administration,                                 DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Commissioner.



      IT IS SO ORDERED this 2nd day of August, 2019.



                                     /s/Susan Webber Wright
                                     UNITED STATES DISTRICT JUDGE
